                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


 COLEGIO DE ABOGADOS   Y   ABOGADAS   DE   PUERTO
 RICO, et alia,
 Plaintiffs,

 and
                                                    Case No. 19-2135 (WGY)
 EVELYN AIMÉE DE JESÚS, in her
 individual capacity, and on
 behalf of others similarly                         Re: Violation of Civil
 situated,                                          Rights; Action for
 Plaintiffs-Intervenors,                            Declaratory Judgment,
                                                    Injunctive Relief and
 v.                                                 Attorney’s Fees

 STEIDEL FIGUEROA, et alia,
 defendants




                           COMPLAINT IN INTERVENTION


 TO THE HONORABLE WILLIAM G. YOUNG
 UNITED STATES DISTRICT COURT JUDGE:

       Proposed Intervenors-Plaintiffs, Evelyn Aimée De Jesús

Rodríguez a/k/a Evelyn Aimée De Jesús, pro sé, in my individual

capacities, and on behalf of other attorneys similarly situated,

respectfully STATES, ALLEGES, AND PRAYS:

                                FACTUAL BACKGROUND

       This is an action filed by the Puerto Rico Bar Association

(in Spanish “Colegio de Abogados y Abogadas de Puerto Rico)

requesting    injunctive        relief       and    declaratory   judgement   where
                                                           Complaint in Intervention
                                                                    Case No. 19-2135
                                                                         Page 1 of 8
Regulation for Pro Bono Attorneys has been challenged under

constitutional grounds.

                          JURISDICTION

    This Court has subject matter jurisdiction under 28 USC §§

1331 and 1334 as these are issues brought under the United

States Constitution and the Civil Rights Act of 1871, as

amended, 42 USC §§ 1983 and 1988.    In addition, there is

diversity of citizenship between the undersigned attorney,

also a plaintiff in the above captioned case, as I reside

in the State of Florida and I bring claims towards the

Government of Puerto Rico.

                             FACTS

  1. Plaintiffs are all attorneys duly admitted to practice

    before the Commonwealth of Puerto Rico.

  2. Plaintiffs are all active members of the Puerto Rico Bar

    Association.

  3. Membership to the Puerto Rico Bar Association is not

    mandatory in order to practice law in Puerto Rico.

  4. I am a licensed attorney in Puerto Rico since 2001.      I

    currently reside in the State of Florida. Upon information

    and belief, the instant Complaint is filed by only by

    attorneys who are residents of Puerto Rico.


                                              Complaint in Intervention
                                                       Case No. 19-2135
                                                            Page 2 of 8
5. I am not a member of the Puerto Rico Bar Association.

  Membership to the Puerto Rico Bar is not mandatory in order

  to be authorized to practice law in Puerto Rico.

6. The Complaint is filed on behalf of active members of

  Puerto Rico Bar Association.

7. The undersigned attorney had to close her practice and like

  many other attorneys in Puerto Rico, had to move to

  mainland United States due to Hurricane María.     There are

  other attorneys similarly situated who also had to move

  from Puerto Rico due to Hurricane Maria.    I foresee that

  more attorneys in Puerto Rico will be forced to do so this

  year due to the current tremors and earthquakes in the

  island.

8. Last month, United States President, Donald Trump, declared

  a State of Emergency in Puerto Rico due to the current

  tremors and earthquakes in the island.

9. There other Puerto Rico attorneys who had to move to the

  mainland for other reasons: some are United States Veterans

  who have honorably served the United States and who need to

  seek treatment in other U.S. Veteran Hospital facilities in

  the mainland.   Others, as any protective and caring parent,

  had also been forced to close their practices or resign to

  their jobs because they have a child with a health or


                                           Complaint in Intervention
                                                    Case No. 19-2135
                                                         Page 3 of 8
  special education conditions which need to be addressed.

  Of the latter, many are women who are also single parents.

10.   On January 29, 2020, I received a "Notice of

  Determination" from the Supreme Court of Puerto Rico

  (hereinafter “the Order”) in response to my "Declaration"

  timely before the Court, in order to be exempted from the

  Regulation for Pro Bono Attorneys in Puerto Rico under Rule

  9(a) as I am a legal resident of the State of Florida and I

  do not practice in Puerto Rico.

11.   Despite the fact that my exemption “was granted” as I

  am a resident of Florida, the wording of the of the Order,

  as drafted, constitutes a taking without due process under

  the Constitution of the United States and the Constitution

  of Puerto Rico as it prohibits me to fully engage in

  private practice.

12.   Despite the fact that my exemption “was granted” as I

  am a resident of Florida, the wording of the of the Order,

  as drafted, is a taking without due process under the

  Constitution of the United States and the Constitution of

  Puerto Rico as it prohibits me to fully engage in private

  practice and without just (or no) compensation at all..

13.   Said Order, as drafted, preempts United States

  regulations on licensed attorneys who are active in any


                                         Complaint in Intervention
                                                  Case No. 19-2135
                                                       Page 4 of 8
  United States jurisdiction (such as we all are), and who

  are able to practice before United States administrative

  fora such as the Executive Office of Immigration Review,

  just to name an administrative federal entity.     Just

  because I relocated to another jurisdiction, Puerto Rico

  has not authority to prohibit me to practice before the

  Government of the United States: Executive, Judiciary, nor

  Legislative Branch as federal regulations allow me to do.

  By doing so, the Government of Puerto Rico has violated my

  right to travel under the United States Constitution and I

  am been punished by being “disbarred”.

14.   As a result, the Order in question preempts me to

  practice before the US District Court for the District of

  Puerto Rico and before the US Court of Appeals of the First

  Circuit, where I am also admitted. Both courts require me

  to be admitted practice to an United States jurisdiction

  prior to requesting admission to their bars.

15.   Said Order, as drafted, preempts United States

  regulations on licensed attorneys who are active in any

  United States jurisdiction (such as me), and who are able

  to practice before United States administrative fora such

  as the Executive Office of Immigration Review where I am

  currently registered as an attorney.


                                           Complaint in Intervention
                                                    Case No. 19-2135
                                                         Page 5 of 8
16.   Just because I relocated to another jurisdiction

  within the United States, the Government Puerto Rico has

  not authority to prohibit me to practice before the

  Government of the United States: Executive, Judiciary, nor

  Legislative Branch as federal regulations allow me to do.

  By doing so, the Government of Puerto Rico has violated my

  right to travel under the United States Constitution and I

  am been punished by being “disbarred”.

17.   As of now, this Order precludes me to continue job

  hunting as a legal professional since I am prohibited to

  engage in private practice (either for a law firm or with a

  duly established private practice.) Under these grounds, I

  am also prohibited to obtain a professional liability

  insurance policy nor a law firm will want to hire me since

  I am both a liability and attorney who is, literally,

  prohibited to practice.

18.   On October 2017 I had to close a private practice in

  Puerto Rico which I built upon hard work and efforts for

  more than 15 years.   I had leave everything behind and flee

  to Florida due to Hurricane Maria where I became,

  literally, a dislocated worker under the Workforce

  Investment Opportunity Act.   Now, at 46, I had to start

  things anew professionally.


                                           Complaint in Intervention
                                                    Case No. 19-2135
                                                         Page 6 of 8
     19.       The Supreme Court of Puerto Rico has taken everything

        from me:    my right to make an honest leaving and I have

        been stripped from my license.    I am not the only attorney

        who is similarly situated.1

                             CLAIMS FOR RELIEF

        I adopt by reference the plaintiffs’ claims for relief on

paragraphs 45 to 65 of the instant Complaint (DE 1).

                    ADDITIONAL CLAIM FOR RELIEF-TAKING

        The Commonwealth of Puerto Rico Supreme Court has stripped

me from my attorney license by prohibiting to engage in private

practice nor charge for my services rendered.

        This is a taking without due process and without just

compensation under the Constitution of the United States and the

Constitution of the Commonwealth of Puerto Rico.

                               PRAYER FOR RELIEF

           To facilitate proceedings, I adopt the prayer for relief

    (Section IX) of the instant Complaint (DE I), items A to D. In

    addition, I request damages, just compensation for stripping me

    from my license by prohibiting to engage in private practice of

    the law.    I also request that this Regulation is declared null



1
 You may confirm that my case as a dislocated or displaced
attorney has been covered by media targeted to the legal
community in the United States (Law 360). I have written about
this on www.microjuris.com.
                                                   Complaint in Intervention
                                                            Case No. 19-2135
                                                                 Page 7 of 8
and void and that the Order is declared as null and void because

it preempts federal law and my right to practice as an active

attorney licensed to practice in an United States jurisdiction

under the Constitution, laws, and regulations of the United States

of America and Grant any other remedy deemed applicable under the

law.

Respectfully submitted in Tampa, Florida.
Dated February 3, 2020.


                                            s/EVELYN AIMÉE DE JESÚS
                                              EVELYN AIMÉE DE JESÚS
                                                     USDC PR 218401
                                In her individual capacity, pro sé,
                                                           Intervenor
                                                          PO Box 4471
                                              Tampa, FL 33677-4471
                                                 evelynaimee@me.com
                                          Telephone (787) 593-3055
                                                     (813) 734-0232
                       CERTIFICATE OF SERVICE

 I hereby certify that on this same date, I electronically filed
the foregoing document with the United States Court of Appeals
for the First Circuit by using the CM/ECF system. I certify that
the following parties or their counsel of record are Registered
as ECF Filers and that they will be served by the CM/ECF system:

  •    Guillermo Ramos Luiña (Counsel for Plaintiffs,)
  •    Juan A. Marqués-Díaz(Counsel for Defendants, and
  •    Isabel Torres Sastre (Counsel for Defendants.)

                                         By s/EVELYN AIMÉE DE JESÚS
                                                     USDC PR 218401
                                                         Intervenor



                                              Complaint in Intervention
                                                       Case No. 19-2135
                                                            Page 8 of 8
